Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Franich on March 15, 2021.
The application has been amended as follows: 
Claims 1-18 were previously cancelled. 
Amend claim 19 as follows: amend “a single shot” to –the single shot- in ll. 7.
Amend claim 19 as follows: amend “all targeted” to –all the one or more targeted- in ll. 8.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As for claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method to treat a predetermined patient population for paroxysmal atrial fibrillation, the method comprising: ablating tissue of one or more targeted pulmonary veins with one or more of a plurality of electrodes of a radiofrequency balloon catheter; determining a characteristic, based on ablation parameters of the radiofrequency balloon catheter, of single shot pulmonary vein isolation (PVI) success rate; and achieving, based on the characteristic and step of ablating the tissue, a single shot isolation PVI success rate in an isolation of all targeted pulmonary veins for the predetermined patient population.
Newly cited closest prior art is regarded as: Multi-Electrode RF Balloon Efficient for Acute Pulmonary Vein Isolation (Diagnostic and Interventional Cardiology, DAIC), AF Symposium 2017: First-in-man study shows promising results with a multi-electrode radiofrequency balloon for paroxysmal AF treatment (Cardiac Rhythm News, CRN) and Reddy et al. (Balloon catheter ablation to treat paroxysmal atrial fibrillation: What is the level of pulmonary vein isolation?).  DAIC teaches a method of treating paroxysmal atrial fibrillation using a RF balloon catheter to achieve “first-pass isolation” with a success rate and doing pre and post ablation ECGs, but fail to equate the ECGs to “a single shot isolation PVI success rate”.  CRN and Reddy et al. both teach treating atrial fibrillation by isolating pulmonary veins using a balloon catheter.  DAIC, CRN and Reddy et al. fail to specifically teach “determining a characteristic, based on ablation parameters of the radiofrequency 
Previously cited closest prior art is regarded as: Jung, JR. (2019/0365451, previously cited) teaches that a balloon catheter form has the capability to isolate the pulmonary vein with a single shot and offers superior and possibly more durable pulmonary vein isolation. Schwartz et al. (2003/0144658, previously cited) teach single shot pulmonary vein isolation. Lambert et al. (2012/0209260, previously cited) teach the probability of gap occurrence can be used to predict the probability of success per patient during pulmonary vein isolation. Neither Jung, JR, Schwartz et al., nor Lambert et al. discuss “achieving, based on the characteristic and step of ablating tissue, a single shot isolation PVI success rate in the isolation of all targeted pulmonary veins for the predetermined patient population” as required by claim 19.
Claims 19-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3739